     Case 2:19-cv-01296-JAM-CKD Document 19 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHALEKE NASIR,                                     No. 2:19-cv-01296-JAM-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    K. LEE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action filed pursuant to 42

18   U.S.C. § 1983. On April 13, 2020, the court granted plaintiff’s motion for an extension of time to

19   file an amended complaint up to and including May 15, 2020. ECF No. 15. Instead of filing an

20   amended complaint, however, plaintiff filed a motion to amend (ECF No. 17) and a motion for

21   discovery (ECF No. 18).

22          The court has already granted plaintiff leave to file an amended complaint. ECF No. 11

23   (screening order dismissing complaint with leave to file an amended complaint). Therefore,

24   plaintiff’s motion to amend his complaint will be denied as unnecessary.

25          Plaintiff’s motion for discovery will be denied as premature as no defendants have been

26   ordered served in this case. A discovery and scheduling order will only issue once an amended

27   complaint is found to contain at least one cognizable claim for relief and the defendant(s) has

28   been properly served with the complaint.
                                                        1
     Case 2:19-cv-01296-JAM-CKD Document 19 Filed 05/11/20 Page 2 of 2

 1           In light of the court’s denial of plaintiff’s pending motions, the court will sua sponte grant

 2   plaintiff an extension of time to file an amended complaint.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s motion to amend the complaint (ECF No. 17) is denied as unnecessary.

 5           2. Plaintiff’s motion for discovery (ECF No. 18 ) is denied as premature.

 6           3. Plaintiff is sua sponte granted an extension of time to file a first amended complaint.

 7           2. Plaintiff is granted thirty days from the date of this order in which to file a first

 8   amended complaint in this case. Failure to file an amended complaint within 30 days will result

 9   in dismissal.

10   Dated: May 11, 2020
                                                        _____________________________________
11
                                                        CAROLYN K. DELANEY
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   12/nasi1296.36plus.docx

19

20
21

22

23

24

25

26
27

28
                                                          2
